Case 5:17-cv-00205-DEW-MLH Document 63 Filed 08/26/21 Page 1 of 2 PageID #: 328

                               United States District Court
                                     OFFICE OF THE CLERK
                                Western District of Louisiana

                                        August 26, 2021

                                                                      800 Lafayette St., Ste. 2100
                                                                         Lafayette, LA 70501
                                                                            337-593-5000


 Annie Rivers                                    Paula Faircloth
 c/o Brian C. Colomb                             c/o Brian C. Colomb
 Gordon McKernan Injury Attorneys                Gordon McKernan Injury Attorneys
 2505 Verot School Rd                            2505 Verot School Rd
 Lafayette, LA 70508                             Lafayette, LA 70508

 Angela Sepulvado                                Donnie Rivers
 c/o Brian C. Colomb                             c/o Brian C. Colomb
 Gordon McKernan Injury Attorneys                Gordon McKernan Injury Attorneys
 2505 Verot School Rd                            2505 Verot School Rd
 Lafayette, LA 70508                             Lafayette, LA 70508

 Union Pacific Railroad Co                       Anthony Forest Products Co LLC
 c/o David A. Fraser                             (Defendant)
 Fraser Wheeler & Bergstedt                      c/o James W. Hailey, III
 P O Box 4886                                    Lewis Brisbois et al
 Lake Charles, LA 70606-4886                     400 Poydras St Ste 2000
                                                 New Orleans, LA 70130
 AimWell Timber Co LLC                           Plaza Insurance Co
 c/o Max J. Cohen                                c/o Max J. Cohen
 Lowe Stein et al                                Lowe Stein et al
 701 Poydras St Ste 3600                         701 Poydras St Ste 3600
 New Orleans, LA 70139                           New Orleans, LA 70139

 Anthony Forest Products Co LLC
 (Third Party Plaintiff)
 c/o Donald J. Armand, Jr.
 Pettiette Armand et al
 P O Box 1786
 Shreveport, LA 71166-1786

        Re:   Rivers et al v. Union Pacific Railroad Co et al
              Case No.: 5:17-cv-00205

 Dear All:

       I have been contacted by Judge Donald E. Walter who presided over the above-
 mentioned case.
Case 5:17-cv-00205-DEW-MLH Document 63 Filed 08/26/21 Page 2 of 2 PageID #: 329

        Judge Walter informed me that it has been brought to his attention that while he
 presided over the case, he owned stock in Union Pacific. His ownership of stock neither
 affected nor impacted his decisions in this case. However, his stock ownership would have
 required recusal under the Code of Conduct for United States Judges, and thus, Judge
 Walter directed that I notify the parties of the conflict.

         Advisory Opinion 71, from the Judicial Conference Codes of Conduct Committee,
 provides the following guidance for addressing disqualification that is not discovered until
 after a judge has participated in a case:

               [A] judge should disclose to the parties the facts bearing on
               disqualification as soon as those facts are learned, even though
               that may occur after entry of the decision. The parties may then
               determine what relief they may seek and a court (without the
               disqualified judge) will decide the legal consequence, if any,
               arising from the participation of the disqualified judge in the
               entered decision.

       Although Advisory Opinion 71 contemplated disqualification after a Court of
 Appeals oral argument, the Committee explained “[s]imilar considerations would apply
 when a judgment was entered in a district court by a judge and it is later learned that the
 judge was disqualified.”

        With Advisory Opinion 71 in mind, you are invited to respond to Judge Walter’s
 disclosure of a conflict in this case. Should you wish to respond, please submit your
 response on or before September 10, 2021. Any response will be considered by another
 judge of this court without the participation of Judge Walter.

                                                  Sincerely,



                                                  TONY R. MOORE
                                                  Clerk of Court
